
	
		II
		111th CONGRESS
		1st Session
		S. 1267
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Menendez (for
			 himself and Mr. Casey) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title V of the Social Security Act to provide
		  grants to establish or expand quality programs providing home visitation for
		  low-income pregnant women and low-income families with young children, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Evidence-Based Home Visitation Act
			 of 2009.
		2.Grants for
			 quality home visitation programs for low-income pregnant women and low-income
			 families with young childrenTitle V of the Social Security Act (42
			 U.S.C. 701 et seq.) is amended by adding at the end the following:
			
				511.Separate
				program of home visitation for low-income pregnant women and low-income
				families with young children
					(a)PurposeThe
				purpose of this section is to improve the well-being and development of
				children by enabling the establishment and expansion of quality programs
				providing voluntary home visitation services to low-income pregnant women and
				low-income families with young children.
					(b)ActivitiesThe
				Secretary shall take all necessary steps to accomplish the purposes of this
				section, including the following:
						(1)Competitive
				planning grantsThe Secretary shall award planning and start-up
				grants to local agencies to help them qualify for operating grants described in
				paragraph (2).
						(2)Competitive
				operating grantsThe Secretary shall award operating grants to
				local agencies to provide home visitation services to low-income pregnant women
				or low-income families with young children, consistent with the
				following:
							(A)EligibilityTo
				receive an operating grant, a local agency must meet all requirements
				established by the Secretary, including the following:
								(i)Implementation
				of an approved modelThe local agency shall provide services
				consistent with a model of home visitation that the Secretary has approved as
				having demonstrated significant positive effects on important
				program-determined child and parent outcomes, such as reducing abuse and
				neglect, improving prenatal health, improving child health and development,
				improving school readiness, reducing juvenile delinquency, and improving family
				economic self-sufficiency.
								(ii)AccreditationIf
				the local agency proposes to implement an approved model of home visitation,
				the local agency must abide by the requirements, if any, of the national or
				regional home visitation program model identified by the Secretary, to ensure
				the agency is capable of providing services consistent with the model.
								(iii)State or
				local matchThe Secretary shall have the authority to establish
				State or local matching requirements as a condition for receiving a grant under
				this section, which may include in-kind contributions and payments made to the
				State under section 1903(a) for providing home visitation services (as defined
				in section 1943(b)(2)) under the State plan under title XIX, and may include a
				waiver based on economic hardship.
								(B)Allocation
								(i)Priority
				funding for programs with strongest evidenceIn awarding
				operating grants during a fiscal year, the Secretary shall allot the largest
				feasible percentage of grant funding to local agencies that implement home
				visitation models that are supported by the strongest evidence of
				effectiveness.
								(ii)DistributionIn
				awarding operating grants, the Secretary shall take into account the
				distribution of low-income families with young children by geography.
								(3)Model
				approachThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall determine whether to approve
				a model of home visitation services as qualifying in either or both of the
				following categories:
							(A)Meeting the
				requirements for Secretarial approval described in paragraph (2)(A)(i).
							(B)Being supported
				by the strongest evidence of effectiveness.
							(4)Research
							(A)In
				generalThe Secretary shall fund an ongoing program of research
				to accomplish the following goals:
								(i)Establishing the
				strongest evidence of effectiveness for a home visitation model that has not
				yet been found to have such evidence.
								(ii)In the case of
				an approved home visitation model, furthering improvements of such model,
				facilitating effective and efficient replication of the model, and facilitating
				adaptations of the model.
								(B)RequirementEvaluations
				funded under clauses (i) and (ii) of subparagraph (A) shall be specific to each
				approved model of home visitation and shall include evaluations of program
				outcomes for each home visitation program model separately.
							(5)AdministrationThe
				Secretary shall perform, either directly or through a private contractor, the
				following administrative functions described in subparagraph (A):
							(A)Administrative
				functionsThe administrative functions described in this
				subparagraph shall include—
								(i)helping a local
				agency that receives a planning grant qualify for an operating grant;
								(ii)providing
				training and technical assistance to local agencies that receive planning or
				operating grants; and
								(iii)conducting
				quality assurance and quality improvement activities with respect to local
				agencies that receive planning or operating grants.
								(B)Contracting
				requirementsIn electing whether to employ a contractor and in
				selecting a contractor—
								(i)the Secretary
				shall make such election and selection separately with respect to each approved
				model of home visitation; and
								(ii)the Secretary
				shall contract with a private organization to perform the function if, for a
				fixed amount of administrative dollars, greater fidelity to the approved model
				of home visitation is likely to result than if the responsibilities are carried
				out by the Secretary directly.
								(c)Other
				provisions
						(1)RegulationsThe
				Secretary shall promulgate such regulations or guidance as the Secretary
				determines necessary for the effective implementation of this section not later
				than 1 year following the date of enactment of this Act.
						(2)National
				advisory boardThe Secretary shall establish and meet
				periodically with a national advisory board to seek advice about major policy
				issues involved in implementing this section.
						(3)Treatment of
				assistanceNo funding or services provided to low-income families
				under this section shall be considered—
							(A)taxable income to
				the families who receive services; or
							(B)income or
				resources countable in determining eligibility for, or the amount of, any
				public benefit provided under Federal law or the law of any State or political
				subdivision thereof.
							(4)EvaluationThe
				Secretary shall conduct, by grant, contract, or interagency agreement, a
				comprehensive, independent evaluation of the services provided with grants
				awarded under this section, including the cost and effectiveness of such
				services. The independent evaluation conducted under this section shall be
				specific to each approved program model of home visitation and shall include
				program outcomes for each home visitation model separately. By not later than 3
				years after the date of enactment of this section, the Secretary shall submit
				to Congress a report on such evaluation.
						(d)DefinitionsIn
				this section:
						(1)Local
				agencyThe term local agency may include a unit of
				State, local, county, or city government, an Indian tribe or tribal
				organization, or a non-governmental organization.
						(2)Low-incomeThe
				term low-income means individuals whose family income does not
				exceed 200 percent of the poverty line for a family of the size involved.
				Low-income shall also include children and families whose income did not exceed
				200 percent of the Federal poverty level for a family of the size involved when
				they began receiving a course of home visitation services but whose income
				exceeded the allowable amount during the course of receiving home visitation
				services.
						(3)Poverty
				lineThe term poverty line has the meaning given
				such term in section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2)), including any revision required by such section.
						(4)Strongest
				evidence of effectivenessThe term strongest evidence of
				effectiveness means, with respect to a model of home visitation, that
				rigorous, scientific evaluations demonstrate sizable, sustained effects on
				important outcomes in at least 3 of the following 5 areas:
							(A)Prenatal,
				maternal, and newborn health.
							(B)Child health and
				development (including prevention of injuries and maltreatment).
							(C)School readiness
				and academic achievement.
							(D)Juvenile
				delinquency.
							(E)Family economic
				self-sufficiency.
							(5)Indian tribe;
				tribal organizationThe terms Indian tribe and
				tribal organization have the meanings given such terms in section
				4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
						(e)AppropriationsOut
				of any money in the Treasury not otherwise appropriated, there is appropriated
				to the Secretary to carry out this section—
						(1)$100,000,000 for
				fiscal year 2010;
						(2)$250,000,000 for
				fiscal year 2011;
						(3)$400,000,000 for
				fiscal year 2012;
						(4)$550,000,000 for
				fiscal year 2013; and
						(5)$700,000,000 for
				fiscal year
				2014.
						.
		3.Medicaid option
			 for simplified billing by approved home visitation agencies
			(a)State plan
			 amendmentSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
				(1)in paragraph
			 (72), by striking and at the end;
				(2)in paragraph
			 (73), by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after paragraph (73) the following:
					
						(74)at the option of
				the State, provide for simplified billing by approved home visitation agencies
				under section
				1943.
						.
				(b)Simplified
			 billing by approved home visitation agenciesTitle XIX of such
			 Act is amended by adding at the end the following:
				
					1943.Simplified
				billing by approved home visitation agencies
						(a)In
				generalA State electing the option described in this Section may
				permit an approved home visitation agency to use a simplified method to submit
				claims for payment for home visitation services, but only to the extent that
				such services are covered under the State plan.
						(b)DefinitionsIn
				this section:
							(1)Approved home
				visitation agencyThe term approved home visitation
				agency means a local agency with an operating grant under section
				511(b)(2).
							(2)Home visitation
				servicesThe term home visitation services means
				services provided consistently with the approved model of home visitation
				services that is being implemented by the local agency described in paragraph
				(1) and that are covered under the State plan.
							(3)Simplified
				method to submit claims for paymentThe term simplified
				method to submit claims for payment means a billing method through which
				an approved home visitation agency submits claims based on the weighted average
				cost per visit of providing, through the approved model of home visitation
				services being implemented by such agency, home visitation services.
							(c)No expansion of
				covered servicesNothing in this section shall be construed to
				authorize the provision of, or payment for, home visitation or other services
				under this title that are not covered under the State
				plan.
						.
			
